Title: From George Washington to Major General Charles Lee, 1 April 1777
From: Washington, George
To: Lee, Charles



Dear ⟨Sir⟩
Morristown April ⟨1st 1777.⟩

I am to inform you, that Congress not perceiving that any advantage would be derived either to yourself or the public Interest from an interview between you and a part of their Members, could not consider ⟨them⟩selves at liberty to comply with your request. At the same time

I am to assure you, that every ⟨means⟩ will be pursued to provide for you⟨r safety and⟩ the attainment of your liberty. Th⟨is I had in cha⟩rge when Major Morris w⟨as permitted to visi⟩t you, but thought proper ⟨to defer the com⟩munication of it for reaso⟨ns which you would deem⟩ satisfactory.
The inclosed Letters came when ⟨Congress⟩ transmitted the result of your applicatn. ⟨T⟩hat from Mr Morris contains sundry Bills of Exchange the detention of which I hope has not subjected you to the least possible ⟨inconv⟩enience. I am Dr Sir with great regard and esteem Yr M⟨ost Obedt Servt.⟩
